Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 14, 2015

The Court of Appeals hereby passes the following order:

A15A1582. TIMOTHY A. TROUTMAN v. REGINALD CLARK.

      This case originated as an action for damages in magistrate court. Timothy
Troutman appealed the magistrate court’s decision to the state court, which entered
a judgment awarding $2,600 to Troutman. Troutman then filed a notice of appeal
from the trial court’s order. We lack jurisdiction for two reasons.
      First, OCGA § 5-6-35 (a) (6) requires the filing of an application for
discretionary appeal “in all actions for damages in which the judgment is $10,000.00
or less.” Second, because the order at issue disposes of a de novo appeal from a
magistrate court decision, OCGA § 5-6-35 (a) (1) also required Troutman to follow
the discretionary appeal procedures. See English v. Delbridge, 216 Ga. App. 366,
367 (454 SE2d 175) (1995).
      Troutman’s failure to comply with discretionary appeal procedures deprives us
of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            05/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.